Citation Nr: 1138583	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening a claim of entitlement to service connection for congenital thoracic scoliosis. 

The Veteran testified before the undersigned at a February 2009 hearing at the RO. A transcript of the hearing has been associated with the file. 

In its May 2009 opinion, the Board found that diagnoses of thoracic scoliosis and intermittent back strain were not previously of record at the time that the previous claim of service connection for a back disability was denied in a March 2005 rating decision.  Accordingly, the Board found that service connection for thoracic scoliosis and intermittent back strain must be considered a new claim to be considered on a de novo basis.  See Boggs v. Peake, 520 F.3d 1330, 1337(2008); Ephraim v. Brown, 82 F.3d 399, 402 (1996).  The Board remanded this claim for further development.  It now returns for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board regrets the additional delay, this claim must be remanded again to ensure that it has been afforded every reasonable consideration, for the reasons discussed below.  

In August 2009, the Veteran underwent a VA examination pursuant to the Board's May 2009 remand directive to assess whether the Veteran's thoracic scoliosis was a disease or defect, and to determine whether the Veteran's in-service thoracic injury was at least as likely as not the cause of his intermittent back strain.  In addressing the latter question, the examiner stated "see # 4 below," in reference to his findings as to whether the Veteran's low back strain caused or aggravated the Veteran's thoracic spine disability.  In answering this question, the examiner stated that the Veteran's low back strain was not a causative or aggravating factor with regard to his scoliosis as low back strains are independent of scoliosis.  However, this opinion still does not address the question as to whether a superimposed disability of the thoracic spine was caused or aggravated by the Veteran's in-service injury, notwithstanding his congenital scoliosis.  In this regard, the Board notes that in addition to scoliosis of the thoracic spine, the Veteran has also been diagnosed with chronic mild compression of the inferior endplate at T11 with subchondral inferior endplate degenerative changes (December 2003 VA MRI's), mild osteoporosis (April 2003 VA treatment record), and an asymmetric disc protrusion at T6-7 (August 2006 VA MRI).  The Board recognizes that an August 2006 VA x-ray study was "essentially negative" with respect to the thoracic spine.  It showed some minor anterior hypertrophic spur formation, but the thoracic discs were essentially within normal limits.  However, given the findings in the previous x-ray and MRI studies, the Board finds that further clarification is in order.  In view of the foregoing, the Board finds that the August 2009 opinion is not sufficient for the purpose of making a decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a VA examination must describe the veteran's disability in sufficient detail to enable the Board to make a fully informed decision on the claim). 

On remand, the Veteran should be scheduled for a new VA examination to determine whether he has a superimposed disability of the thoracic spine independent of the congenital scoliosis and, if so, whether it was at least as likely as not caused or aggravated by his in-service injury.  

The Board also notes that at the February 2009 Board hearing, the Veteran identified treatment for his back by a Dr. Caligneo (as spelled in the hearing transcript), who is a private practitioner in Tampa, Florida.  The Veteran suggested that this doctor found a nexus between the Veteran's back problems and his in-service injury.  As records from Dr. Caligneo's office are potentially relevant to this claim, the agency of original jurisdiction (AOJ) should take this opportunity to send the Veteran a letter requesting him to fill out an authorized release form to enable VA to obtain these records on the Veteran's behalf, and to identify relevant treatment by any other private providers with respect to his back.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The AOJ should also take this opportunity to obtain the Veteran's relevant outstanding VA treatment records from 2007 to the present and associate them with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to fill out an authorized release form to enable VA to obtain records from Dr. Caligneo's office on his behalf.  The Veteran should also be requested to identify relevant treatment for his back by any other private providers.

If any authorized release forms are properly filled out and returned, the AOJ should make all reasonable efforts to obtain and associate with the claims file the medical records identified therein. 

2. The Veteran's relevant outstanding VA treatment records from 2007 to the present should also be obtained and associated with the file. 

3. The Veteran should be scheduled for an appropriate VA examination to assess the nature and etiology of any disability of the thoracic spine independent of his thoracic scoliosis.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All indicated tests and studies should be performed, to include diagnostic imaging if deemed necessary, and all findings reported in detail. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following:
a. Whether the Veteran has a disability of the thoracic spine independent of the congenital scoliosis, to include chronic mild compression of the inferior endplate at T11 with subchondral inferior endplate degenerative changes (December 2003 VA MRI's), mild osteoporosis (April 2003 VA treatment record), and/or an asymmetric disc protrusion at T6-7 (August 2006 VA MRI).  
b. If the Veteran does have a disability of the thoracic spine independent of the congenital scoliosis, whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include the in-service injury to the back, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


